The opinion of the court was delivered by
Kellogg, J.
The questions presented in this case arise upon the disclosure of the trustee. The plaintiff seeks to charge the supposed trustee by reason of the labor and service rendered him by the principal debtor; and whether he should be charged as trustee, by reason of such service, must depend upon whether he thereby became indebted to the principal debtor, either legally, or equitably. And this is a fact, which the county court have found in favor of the trustee, and by that finding, so far as the question of indebtedness is involved, this court is bound.
But it is urged, that the arrangement between the principal debtor and trustee, by which the former was to labor for the latter, and the latter during the same period to provide for and support the principal debtor and his family, is fraudulent in law. The cases cited by counsel, of Crane v. Stickles & Tr., 15 Vt. 252, and Jones v. Spear & Tr., 21 Vt. 426, we apprehend, do not sustain this proposition. They are cases of the conveyance of the property of the debtor and an appropriation of the avails to his future support, thereby placing the property of the debtor (which before the conveyance was subject to be taken by his creditors) beyond the reach of his creditors. Such conveyances are held fraudulent in law. Here no property is conveyed by the debtor. It may, however, be conceded, that a debtor has not the right to place his future earnings beyond the reach of his creditors; and a contract made with such intent would doubtless be held fraudulent. But that a debtor has the right to apply the proceeds of his daily labor to the daily sustenance of himself and family, so far as the same may be necessary, cannot be questioned. And by the arrangement between the principal debtor and trustee, if the labor of the former was more than sufficient to support himself and family for the time being, the excess was to be *550applied to the payment of his debts. Such an arrangement, it appears to us, cannot be regarded fraudulent either in fact or in law.
But it is said the trustee should be charged by reason of his payment of the note of the principal debtor of seventy eight dollars to the Franconia Iron Company. If this payment was made with the funds of the principal debtor, or in discharge of the indebtedness of the trustee to the principal debtor, the trustee should be held chargeable, inasmuch as the payment was made after he was served with this process. The testimony shows, that the payment was made with the funds of the trustee, and not to discharge any indebtedness of the trustee to the principal debtor. And this was a question of fact, which is settled, by the judgment of the county court, in favor of the trustee, and is as conclusive upon this court, as if it had been found by the verdict of a jury.
It is farther said, that the county court erred in not rendering judgment against the trustee, for his having declined to answer an interrogatory propounded by the plaintiff. This was a matter resting in the discretion of the county court, and is not open to revision in this court. But if it were open to revision here, it would be incumbent upon the excepting party to show, that no sufficient cause was presented to the court below, why judgment should not be entered against the trustee. For in the absence of such showing, this court is to presume, that sufficient cause was shown to the county court, why judgment should not be rendered against the trustee for his refusal to answer the interrogatory.
Exceptions overruled, and judgment of the county court affirmed.